The parties having stipulated in writing that this case may be decided by a court of four justices, the decision is as follows: Judgment modified so as to provide for a dismissal of the complaint against all defendants as .to the first and second causes of action, and in its entirety as to defendants Mary Ciringione, Edith G-. Molinelli, Eugene Molinelli and Frank Molinelli, and as so modified affirmed, without costs. We are of opinion that the language employed was too indefinite to create a trust, and that the subsequent acts of the parties were inconsistent with the claim that a trust resulted. Manning, Young, Kapper and Hagarty, JJ., concur.